Citation Nr: 0030285	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  99-12 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES


1.  Entitlement to an increased disability rating for 
lumbosacral strain, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for kidney stones, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to June 
1984.

In an August 1984 rating decision, service connection was 
granted for history of low back strain and a noncompensable 
disability rating was assigned.  In an October 1985 rating 
decision, the assigned disability rating was increased to 10 
percent disabling. 

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a January 1999 rating decision in which 
the Department of veterans Affairs regional Office in Los 
Angeles, California (the RO) granted service connection for 
kidney stones, for which a 30 percent evaluation was granted, 
and granted an increased evaluation of 20 percent for the 
veteran's previously service-connected low back strain.  

In his June 1999 substantive appeal (VA Form 9), the veteran 
seemed to indicate that he believe that his kidney condition 
became worse because it was not treated by VA in a timely 
fashion.  This appears to constitute a claim of entitlement 
under the provisions of 38 U.S.C.A. § 1151.  See EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991) [VA's statutory duty 
to assist means that VA must liberally read all documents or 
oral testimony submitted to include all issues presented]; 
Douglas v. Derwinski, 2 Vet. App. 103, 109 (1992) [VA is 
obligated to consider all issues reasonably inferred from the 
evidence of record].  This claim, to the extent that the 
veteran wishes to pursue it, has not yet been adjudicated by 
the RO and is referred to the RO for appropriate action.  


FINDING OF FACT

The veteran's service-connected lumbosacral strain is 
manifested by marked limitation of forward bending in a 
standing position as well as narrowing or irregularity of 
joint space.


CONCLUSION OF LAW

The criteria for a 40 percent disability rating for 
lumbosacral strain have been met. 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has filed claims of entitlement to increased 
evaluations for his service-connected lumbosacral strain and 
kidney stones.  The claim of entitlement to an increased 
evaluation for lumbosacral strain will be adjudicated 
immediately below.  
In the interest of clarity, the law and VA regulations 
pertaining to increased disability ratings will be initially 
discussed.  The factual background of the veteran's claim 
will then be reviewed.  Finally, the Board will analyze the 
claim and render a decision.

The Board has determined that claim of entitlement to an 
increased disability rating for a kidney condition requires 
additional development.  That issue will be discussed in the 
remand portion of the decision.  

Applicable Law and Regulations - Increased Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  The 
percentage ratings contained in the Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321a, 4.1 (1999).  
The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  All benefit of the doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3 (1999).

Additional law and regulations specific to the veteran's 
claim will be discussed in the analysis section below.

Factual background

The veteran complained of back pain on a number of occasions 
during service, and low back strain was assessed.  As noted 
in the Introduction, service connection was originally 
established for a history of low back strain in an August 
1984 rating decision for which a noncompensable evaluation 
was assigned.

VA medical records dated in 1985 documented complaints of 
back pain with radiation to the leg.  Left convexity 
scoliosis and possibly some disc space narrowing were shown 
upon X-ray films.  By rating action of October 1985, a 
10 percent evaluation was assigned.

In September 1997, the veteran filed a claim for an increased 
evaluation for his low back disability.  

The veteran underwent a disability evaluation in November 
1998.  On examination, the veteran complained of mild chronic 
soreness, intermittent sciatica down the right leg with 
symptoms of burning, tingling, numbness and weakness of the 
left leg.  It was noted that he had a back brace and had 
undergone physical therapy in the past.  The veteran also 
reported that he experienced chronic low back pain, weakness, 
fatigue, lack of endurance and stiffness which he rated as 
uncomfortable.  It was noted that the veteran's usual 
profession was a teacher and laborer, but that he had not 
been employed since February 1996 and was on disability due 
to his kidney problems.  

Physical examination revealed that the veteran had painful 
motion on extension of the spine in the lower thoracic and 
upper lumbar region.  There was no evidence of any muscle 
spasm or tenderness.  Musculature of the back was normal.  
Limited range of motion of the lumbar spine was shown as 60 
degrees of flexion (normal was 0-90 degrees) both passive and 
active with pain as the limiting factor.  Lumbar extension 
was also reduced to 10 degrees (normal 0 to 25) again with 
pain as a limiting factor.  Right and left lateral flexion 
was normal at 25 degrees and pain free.  On the left side 
there was 2+ pain in the sciatic nerve distribution.  

X-ray films showed mild levoscoliosis in the lower lumbar 
spine.  The vertebral body heights were maintained.  Disc 
space narrowing was seen at L5-S1 and posteriorly at L4-5.  
The transverse and spinous processes were intact.  Diagnoses 
which included: degenerative disc disease at L5-S1 and L4-5, 
mild scoliosis and degenerative facet changes were made.  

The veteran presented testimony at a hearing held at the RO 
in August 1999.  At that time the veteran indicated that he 
experienced symptoms of minor sciatica, tingling, soreness 
and muscle spasms.  

Analysis

Initial matters - duty to assist/standard of review 

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107. There is a 
very thorough November 1988 disability evaluation which 
focused on the veteran's lumbar spine disability.  See 
38 C.F.R. § 3.326(b) (1999).  The veteran has been provided 
with a full opportunity to present evidence and argument in 
support of this claim, including providing personal testimony 
at an August 1999 hearing before a Hearing Officer at the RO.  
There is no indication that any evidence which would be 
significant to an informed decision in this case has not been 
obtained. The Board therefore finds that all facts that are 
relevant to this issue have been properly developed and there 
is no need to remand this case for additional evidentiary or 
procedural development.

Once the evidence as been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a). When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Discussion

The veteran is currently in receipt of a 20 percent 
evaluation for his service-connected low back strain, which 
is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5295 
[lumbosacral strain].  

Diagnostic Code 5295 provides that a 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A rating of 40 percent under Diagnostic 
Code 5295 contemplates a severe disability, with symptoms 
such as listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, a loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  

The Board initially finds that the assigned Diagnostic Code 
5295 is the most appropriate for the evaluation of the 
veteran's disability both because it most accurately reflects 
the nature of the veteran's symptoms.  

The most recent medical evidence did not reveal symptoms of 
listing of the whole spine to the opposite side or positive 
Goldthwaite's sign.  X-ray films have shown levoscoliosis in 
the lower lumbar spine, however.  Moreover, marked limitation 
of forward bending in a standing position was shown.  Upon 
examination, range of motion of the lumbar spine was shown as 
60 degrees of flexion (normal was 0-90 degrees).  

In order to warrant a 40 percent evaluation, the applicable 
criteria also provides that a loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion, be shown.  The Court of Appeals for Veterans 
Claims (Court) has held that use of the word "or" provides 
for an independent basis rather than an additional 
requirement.  See Zang v. Brown, 8 Vet. App. 246, 252-53 
(1995).  In this case, the evidence does reflect that 
narrowing or irregularity of the joint space is shown.  X-ray 
films have shown disc space narrowing at L5-S1 and 
posteriorly at L4-5.  

Although it is clear that the veteran's service-connected 
lumbosacral strain does not meet all of the criteria of 
Diagnostic Code 5295, this is not required.  See 
38 C.F.R. § 4.21 (1999).  [It is not expected, especially 
with the more fully described grades of disabilities, that 
all cases will show all the findings specified; findings 
sufficiently characteristic to identify the disease and the 
disability therefrom are sufficient; and above all, a 
coordination of rating with impairment of function will be 
expected in all cases.]

The Board believes that the veteran's lumbar disability more 
closely approximates the level which warrants the assignment 
of a 40 percent rating.  See 38 C.F.R. § 4.7 (1999).  In so 
concluding, the Board has places great weight of probative 
value on the X-ray findings, which clearly indicate the 
veteran's back pathology, as well as the examination report 
and the veteran's own sworn testimony concerning his back 
disability.  Accordingly, the Board finds that overall the 
veteran's disability warrants the assignment of a 40 percent 
evaluation under Diagnostic Code 5295.  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (1999).  However, in Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997), the Court determined that if a claimant 
is already receiving the maximum disability rating available, 
38 C.F.R. § 4.40 and 4.45 are inapplicable.  The veteran is 
now in receipt of a 40 percent rating, the maximum allowable 
rating available under Diagnostic Code 5295.  The provisions 
of 38 C.F.R. § 4.40 and § 4.45 are accordingly not for 
consideration.  

In conclusion, for the reasons and bases expressed above, the 
Board finds that a 40 percent schedular evaluation for the 
veteran's service-connected lumbosacral strain is granted.


ORDER

Entitlement to a 40 percent evaluation for lumbosacral strain 
is granted, subject to controlling regulations applicable to 
the payment of monetary benefits.


REMAND

Service connection is currently in effect for kidney stones, 
for which a 30 percent evaluation is in effect under 
Diagnostic Code 7508.  Diagnostic Code 7508 also provides 
that the disability be rated as hydronephrosis, except for 
recurrent stone formation requiring one or more of the 
following: diet therapy, drug therapy and invasive or non- 
invasive procedures more than two times a year, warranting a 
maximum evaluation of 30 percent.  Under the provisions of 
Diagnostic Code 7509, frequent attacks of colic with 
infection (pyonephrosis), kidney function impaired, warrants 
a maximum evaluation of 30 percent.  If severe, the condition 
is to be rated as renal dysfunction.  

A review of the veteran's medical records demonstrates a 
number of recent hospitalizations and medical procedures for 
the veteran's service-connected kidney disorder.  The veteran 
himself stated in his June 1999 VA Form 9 that he had "one 
open surgery, three shock wave lithotripsies, and three to 
four cystoscopies."

The veteran is currently in receipt of a 30 percent 
disability rating, which is the highest schedular evaluation 
available for his kidney disorder under either Diagnostic 
code 7508 or 7509.  He has argued that an 80 percent 
evaluation is warranted under the provisions of 38 C.F.R. 
§ 4.115a, pertaining to renal dysfunction.  In essence, he 
appears to be contending that his kidney disorder encompasses 
more pathology than just kidney stones.  The RO has not 
considered the rating criteria provided under 38 C.F.R. 
§ 4.115a in evaluating this claim and the Board believes that 
in light of the veteran's contentions, such consideration 
must be undertaken by the RO.  

The Board also notes that the veteran has not undergone a 
recent VA examination pertaining to his kidney disorder.  
Although the record shows that he was treated on numerous 
occasions from 1997 to 1999 due to kidney stones, in the 
Board's opinion these treatment records do not adequately 
address the nature and severity of the veteran's disability.   
A VA examination will be afforded for the veteran.

During the disability evaluation which was done in November 
1998, the veteran reported that that he had not been employed 
since February 1996 and was on disability due to his kidney 
problems.  Accordingly, upon remand, the RO is requested to 
consider whether an extra-schedular evaluation is warranted.

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  In light of the 
foregoing, the Board finds that further development, as 
specified below, is required. Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for his service-
connected kidney disorder.  The veteran 
should also be requested to advise the RO 
as to the nature of any disability 
benefits received.  With any necessary 
authorization, the RO should obtain and 
associate with the claims folder copies 
of all pertinent medical evaluation 
and/or treatment reports identified by 
the veteran which are not already in the 
record.  Once received, these records 
should be associated with the veteran's 
VA claims folder.

2.  The RO should afford the veteran a VA 
examination in order to evaluate the 
veteran's kidney disorder.  The veteran's 
claims folder should be reviewed by the 
examiner.  A complete medical history 
should be provided.  The examiner is 
asked to provide a diagnosis of the 
veteran's service-connected kidney 
disorder as well as a description of the 
manifestations of such disorder.  An 
assessment should be made by the examiner 
as to whether renal dysfunction, a 
voiding dysfunction or urinary tract 
infection exists.  Any signs or symptom 
of renal dysfunction, voiding 
dysfunction, urinary tract infection, 
obstructed voiding or urinary frequency 
should be described in detail.  All 
necessary testing should be performed, 
particularly as pertains to the 
information required under the rating 
criteria used in the evaluation of renal 
dysfunction, under which albuminuria, BUN 
and creatinine findings as well as 
findings of lethargy, weakness, anorexia 
or weight loss are pertinent, and 
findings pertaining to these symptoms 
should be reported.  The report of the 
examination should be associated with the 
claims folder.

3.  After undertaking any additional 
development that it deems necessary, the 
RO should then readjudicate the veteran's 
claim.  The RO is requested to consider 
the applicability of an extraschedular 
evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1) in light of the evidence 
then of record, to include the November 
1998 disability evaluation.

4.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the applicable time to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals

 



